DETAILED ACTION
Claims 1-15 and 17-18 were rejected in the Office Action mailed 10/4/2021.
Applicants filed a response and amended claims 1-15 and 17-18 on 12/14/2021.
Claims 1-18 are pending, with claim 16 being currently withdrawn.
Claims 1-15 and 17-18 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 105648383 A) (hereinafter “Fang”) as evidenced by a machine translation of Fang et al. (CN 105648383 A) provided by applicant on 8/16/2019 (hereinafter “Fang1”).
	The Examiner has provided an additional machine translation of CN 105648383 A. The citation of the prior art in this rejection refers to the machine translation provided by the Examiner.

Regarding claims 1, 2, 4, 8, 9, 10, 11, 17, and 18, Fang teaches a method for preparing a WC-Co composite powder (i.e., hard metal powder suitable for manufacturing hard metal products comprising metal carbides (WC) and a metallic binder (Co)) for thermal spraying, where a water-soluble tungsten source and a water soluble cobalt source are mixed with water to form a tungsten-cobalt composite salt solution, which is then dried and crystallized in a spray 
Fang further teaches calcining the tungsten-cobalt composite salt precursor powder in an inert atmosphere at a temperature of 300-600°C with the purpose to remove the residual moisture (free water, crystal water, etc.) or ammonia, i.e., NH3 in the powder (Fang, [0011] and [0039]). 
Fang also teaches that the calcined powder is subjected to ball milling and crushing treatment and then mixed with a carbon source water or alcohol to form a composite suspension slurry, which is then dried and crystallized in a spray drying tower to obtain a tungsten-cobalt-carbon composite precursor powder, wherein the alcohol is ethanol, as evidenced by page 6, line 22 of Fang1 (Fang, [0012-0013]). 
Fang then teaches that the calcined powder is put into a carbonization furnace in a hydrogen atmosphere to obtain WC-Co composite powder at a temperature of 900-1400°C wherein the obtained WC-Co thermal spray powder has high component uniformity (Fang, [0015] and [0023]). 
The combination of the water-soluble tungsten source and cobalt source in water to form a salt solution of Fang corresponds to a) dissolving water soluble raw materials in water comprising a hard particle source, comprising a carbon source, and a metallic binder source to form an aqueous solution of the present invention. The use of an ethylene glycol (i.e., C-2H6O2) 
The calcining in an inert atmosphere at 300-600°C of Fang corresponds to c) decomposing the precursor powder in a first heat treatment step by heating it in a temperature of 370°C to 430°C in an inert atmosphere to re-move gas evolved in the decomposition of the water soluble raw materials of the present invention. The range of Fang encompasses the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
The ball milling and mixing with water or alcohol to form a suspension slurry of Fang corresponds to d) grinding the precursor powder and mixing it with a liquid media to produce a suspension of the present invention.
Given that the method and material of making a WC-Co composite powder of Fang are substantially identical to the method and material of producing a hard metal powder as used in the present invention, as set forth above, it is clear that the WC-Co composite powder of Fang would inherently agglomerate the precursor powder during the spray drying step e) as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Putting the calcined powder into a carbonization furnace in a hydrogen atmosphere to obtain WC-Co composite powder at a temperature of 900-1400°C of Fang corresponds to f) heat treating the agglomerated precursor powder in a second heat treatment at 900 °C to 1150 °C in an inert atmosphere to form a hard metal powder containing agglomerates of carbides evenly distributed and bonded to a metallic matrix of the present invention. The range of Fang encompasses the range of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

The water-soluble tungsten source of Fang corresponds to wherein the hard particle source in (a) comprises, in addition to C, one or more of the chemical elements W, Cr, V, Ti, Zr, Mo, Ta, and Nb of claim 2 of the present invention. The water-soluble cobalt source of Fang corresponds to wherein the binder source in (a) comprises one or more of chemical elements Co, Cr, Ni and Fe of claim 4 of the present invention. The removal of residual moisture (free water, crystal water, etc.) and ammonia, i.e., NH3 in the powder during calcining of Fang corresponds to wherein the gas removed in (c) comprises NH3 and H2O of claim 8 of the present invention. The calcined powder subjected to ball milling of Fang corresponds to wherein the precursor powder is grinded in (d) in a ball mill of claim 9 of the present invention. The mixture of the 

Regarding claim 3, Fang also teaches that the water-soluble tungsten source can be ammonium meta tungstate (Fang, [0019]). Given that the material and method of the method for preparing a WC-Co composite powder for thermal spraying of Fang is substantially identical to the material and method of the present invention, as set forth above, it is clear that the ammonium meta tungstate of Fang would inherently form a W (wolfram) source as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6, Fang also teaches that the water-soluble cobalt source can be cobalt acetate (Fang, [0019]). The cobalt acetate of Fang corresponds to wherein the binder source in (a) comprises cobalt acetate forming a Co (cobalt) source of the present invention. 

Regarding claim 7, Fang also teaches that the reaction conditions of the spray mixing include the inlet air temperature is 150-260°C (Fang, [0032]). The Specification of the present invention states that drying process in step b) is preferably in hot air having a temperature above 100°C, i.e., hot gas (Specification, pg. 4, lines 3-6). The inlet air temperature of Fang 

Regarding claim 12, Fang also teaches that the reaction conditions of the spray mixing include the inlet air temperature is 150-260°C (Fang, [0037]). The inlet air temperature of Fang corresponds to wherein the drying process in (b) is a spray drying process carried out in a hot gas without a reducing agent of the present invention.

 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 1 above and further in view of Kanerva et al., Chemical synthesis of WC-Co from water-soluble precursors: The effect of carbon and cobalt additions to WC synthesis, Int. Journal of Refractory Metals and Hard Materials (Dec. 18, 2015) (hereinafter “Kanerva”).

Regarding claim 5, while Fang teaches adding a carbon source after ball milling, Fang does not explicitly disclose wherein the hard particle source in (a) comprises glycine forming a C (carbon) source.
With respect to the difference, Kanerva teaches a method of forming a WC-Co powder where glycine is added as a carbon source to the raw materials (Kanerva, pg. 70 “Materials and methods”). 

Fang and Kanerva are analogous art as they are both drawn to a method of making a WC-Co composite powder (Fang, [0001]; Kanerva, Abstract).
In light of the motivation to add glycine to the raw materials, i.e., step (a), as taught in Kanerva above, it therefore would have been obvious to one of ordinary skill in the art to add glycine to the water-soluble tungsten and cobalt sources of Fang in order to reduce tungsten and remove the need for a reducing gas atmosphere since the carbon is homogeneously distributed in the solution (Kanerva, pg. 70, Column 1, paragraph 1), and thereby arrive at the present invention. 




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claims 1 and 12 above and further as evidenced by Knunz et al. (US 2003/0075012 A1) (hereinafter “Knunz”).

Regarding claim 13, while Fang teaches that the ball milled powder is dried and crystallized in a spray drying tower to obtain a tungsten-cobalt-carbon composite precursor powder (Fang, [0012-0013]), Fang does not explicitly disclose that the hot gas in (e) is air.

As Knunz expressly teaches, the use of air makes the process extremely cost-effective (Knunz, [0034]).
Fang and Knunz are analogous are as they are both drawn to a method to produce hard metal particles (Fang, [0001]; Knunz, Abstract).
In light of the motivation to use air as the drying medium as taught in Knunz above, it therefore would have been obvious to one of ordinary skill in the art to use air in the spray drying tower of Fang, in order to make the process extremely cost-effective (Knunz, [0034]), and thereby arrive at the present invention. 




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 1 above and further as evidenced by Kim et al. (US 6293989 B1) (hereinafter “Kim”).

Regarding claim 14, while Fang teaches the calcined powder is put into a carbonization furnace in a hydrogen atmosphere (Fang, [0015]), Fang does not explicitly disclose that the inert atmosphere in (f) is argon.
2 or CO, or Ar is used (Kim, Column 4, lines 25-33).
As Kim expressly teaches, the kinetics of the synthesis depend on several factors including the type of reaction gas and can affect the changes in phase composition (Kim, Column 4, lines 33-40).
Fang and Kim are analogous are as they are both drawn to a method to produce hard metal particles (Fang, [0001]; Kim, Abstract).
In light of the disclosure of Kim of the equivalence and interchangeability of using an inert atmosphere in the carbonization furnace as disclosed in Fang (Fang, [0015]), with argon as presently claimed, it would therefore have been obvious to one of ordinary skill in the art to use argon as the inert atmosphere in the carbonization furnace in Fang, in order to affect desirable changes in phase composition (Kim, Column 4, lines 33-40), depending on the end use, and thereby arrive at the present invention.




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 1 above and further in view of Strutt et al. (US 2001/0004473 A1) (hereinafter “Strutt”).

Regarding claim 15, while Fang teaches that the grain size of the WC grains are less than 100nm, i.e., a nanoparticle (Fang, [0042]), Fang does not disclose a grain size of the agglomerations of carbides in (f) having a size of 5-50µm.
With respect to the difference, Strutt teaches a nanoparticle precursor solution that is used in conventional thermal spray deposition for the fabrication of high-quality nanostructured coatings where agglomerated particles are formed by suspending nano-structured powder in a liquid medium and then spray-drying in hot air to form solid spherical particles with a mean diameter of 10-50µm (Strutt, [0019] and [0036]).
As Strutt expressly teaches, during thermal spraying, the small size of the carbide grains of the agglomerated nanostructured particles allow the particles to rapidly dissolve in the molten matrix to produce a "mushy" cermet particle where the mushy particle will readily flow upon impact with the substrate to form a highly adherent dense coating with low porosity (Strutt, [0040]). Strutt also teaches a high impact velocity of the mushy nanostructured cermet particles facilitates improved spreading and adhesion to the substrate surface (Strutt, [0040]).
Fang and Strutt are analogous art as they are both drawn to a method of forming particles through use of a spray drying system (Fang, [0013]; Strutt, [0029]).
In light of the motivation to have agglomerates with a mean particle diameter of 10-50µm as taught in Strutt above, it therefore would have been obvious to one of ordinary skill in the art to have agglomerates having a size of 10-50µm in Fang in order to rapidly dissolve in the molten matrix to produce a "mushy" cermet particle where the mushy particle will readily flow upon impact with the substrate to form a highly adherent dense coating with low porosity (Strutt, [0040]), and thereby arrive at the present invention. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Response to Arguments
In response to the amended Abstract, the previous objection to the specification is withdrawn.
In response to the amendments to claims 1, 4, 6, 8, and 15 the previous claim objections are withdrawn.
In response to the amendment to claim 13 to depend on claim 12, the previous 35 U.S.C. 112(b) rejection is withdrawn.
Applicant primarily argues:
“Claim 1 and Fang differ in that the hard particle source, comprising carbon, is already present in the aqueous solution defined in (a) of claim 1, whereas in Fang the hard particle carbon source is added to the suspension (d). Therefore, the addition of the hard particle carbon source takes place at different method steps.

Both approaches require a carbon source to react with a metallic chemical element to form hard particles (typically WC) and mixing with a metallic binder (typically cobalt), thereby achieving an even distribution of carbides.

In claim 1, the hard particle carbon source is already present in (a). No hard particle carbon source is added in (d). When the hard particle carbon source is present in (a), an aqueous solution is formed in which the hard material components (containing carbon and typically tungsten) are very homogenously distributed together with the metallic binder (typically cobalt). In certain example embodiments, a very homogenous distribution formed in (a) advantageously enables the realization of hard metal powder containing nano-sized carbides evenly distributed and bonded to a metallic matrix, consisting of the agglomerates, after (f).”
Remarks, pg. 7
The Examiner respectfully traverses as follows:
ethylene glycol tungstate solution, ammonium ortho tungstate and meta tungstic acid (Fang, [0019]) (emphasis added). The ethylene glycol tungstate solution would comprise both the hard particle source, i.e., tungsten, and the carbon source, i.e., ethylene glycol C-2H6O2, therefore both are added during the first step Fang and the present invention. 
Moreover, the open transitional statement, i.e., “the method comprising” of claim 1 would allow for an additional carbon source to be added later in the process. 

Applicant also argues:
“When the method is carried out as taught by Fang, two heating steps ("calcination processes") in a temperature range of 300-600 °C are needed -- namely, see steps (2) and (5) called "calcination process" and "calcining pre-treatment", respectively, described on page 2 of Fang. In certain example embodiments of claim 1, only one decomposing step, where the precursor powder is heat treated in 370-430 °C, is needed, e.g., as defined in the heat treatment called for in (c). A calcining pre-treatment such as the one taught by step (5) in Fang is not needed in certain example embodiments. As a result, the approach called for in claim 1 can be implemented more efficiently compared to Fang. Fang does not teach, suggest, or in any way hint, that its step (5) could be omitted.

But Fang does not provide a solution to this technical problem. Nor does it contain teachings hinting at the approach specifically defined in claim 1. To the contrary, Fang teaches a method where the hard particle carbon source is added after grinding (mill crushing) of the powder in connection with subsequent forming of a suspended slurry, which requires a (further) “calcining pre-treatment” (in 300-600 °C). Even if one would hypothetically assume, arguendo, it to be obvious from Fang to have the hard particle source present in the aqueous solution step (1) (c.f. (a) of claim 1 pending herein), the result would be a method containing an additional (extra) heat treatment step (calcining pre-treatment in 300-600 °C), which still would be different from claim 1.”
Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
The open transitional statement, i.e., “the method comprising” of claim 1 would allow for an additional carbon source to be added later in the process and a calcining pre-treatment step. or alcohol, i.e., ethanol, (Fang, [0013]) (emphasis added), meaning that a separate carbon source need not be added in step (4) of Fang but rather an alcohol, i.e., ethanol, which corresponds to the liquid media to form the suspension of claims 1 and 11 of the present invention. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738